UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4245


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

OTIS RORIE, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00033-LHT-1)


Submitted:    February 25, 2009             Decided:   March 24, 2009


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished by per curiam opinion.


Reita P. Pendry, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Otis Rorie, Jr., appeals the sentence imposed upon him

after his guilty plea to one count of conspiracy to possess with

intent to distribute fifty grams or more of cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2006).                                      Counsel filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967),      stating           that    there      are     no    meritorious               grounds      for

appeal, but questioning whether the district court abused its

discretion by not reducing Rorie’s offense level by more than

one    level        in    its    departure        under    U.S.       Sentencing            Guidelines

Manual (“USSG”) § 5K1.1 (2007).                        Rorie was notified of his right

to    file      a    supplemental           pro   se    brief        but   has       not       done    so.

Finding no reversible error, we affirm.

                Rorie’s probation officer recommended an offense level

of    34   in       the    presentence        report.          Prior       to    sentencing,           the

Government          moved       for   a    one    level    reduction            in   offense        level

under      USSG          § 5K1.1      in     recognition         of    Rorie’s             substantial

assistance.              The district court granted the motion.                                 With an

offense      level        of    33    and    a    criminal      history         category         of    VI,

Rorie’s      advisory           guidelines        range    was       235    to       293    months      in

prison.      The district court sentenced him to 235 months.

                Rorie       argues         that   the     district         court          should      have

exercised its discretion to further reduce the offense level.

However,        mere      dissatisfaction           with       the    extent         of    a   district

                                                   2
court’s downward departure does not provide a basis for appeal

under 18 U.S.C. § 3742 (2006).              United States v. Hill, 70 F.3d
321, 324 (4th Cir. 1995).         Even after the Supreme Court’s ruling

in United States v. Booker, 543 U.S. 220 (2005), we lack the

authority    to   review   a   sentencing     court’s     decision    to    depart

“unless the court failed to understand its authority to do so.”

United States v. Brewer, 520 F.3d 367, 371 (4th Cir. 2008).                     As

it is apparent from the record that the district court was aware

of   its    authority   to     depart   further,     the    district       court’s

decision is not reviewable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Rorie’s conviction and sentence.                       We deny

Rorie’s motion to appoint new counsel.             This court requires that

counsel inform Rorie, in writing, of the right to petition the

Supreme Court of the United States for further review.                 If Rorie

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                  Counsel=s

motion must state that a copy thereof was served on Rorie.

            We dispense with oral argument because the facts and

legal   contentions     are    adequately     presented    in   the    materials




                                        3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4